Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This Election/Restrictions is responsive to the Preliminary Amendment filed on 07/10/2020.


Election/Restrictions
2.	Independent claims 1, 12 and 17 are generic to the following disclosed patentably distinct species. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because each species has a different circuit configuration or a different topology converter type with different control scheme, thus the mutually exclusive species require different searches and different subclasses.

Species 1 has the following embodiments:
Fig: 2, shows a block diagram of a first implementation of the low noise power conversion system.

Species 1.1, Fig. 5, illustrates a schematic diagram of a first implementation of the low noise power conversion system shown in Figure 2 in accordance with various embodiments of the present disclosure.

Species 1.2, Fig. 6, illustrates a schematic diagram of a second implementation of the low noise power conversion system shown in Figure 2 in accordance with various embodiments of the present disclosure.

Species 1.3, Fig. 7, illustrates a schematic diagram of a third implementation of the low noise power conversion system shown in Figure 2 in accordance with various embodiments of the present disclosure.

Species 1.4, Fig. 8, illustrates a schematic diagram of a fourth implementation of the low noise power conversion system shown in Figure 2 in accordance with various embodiments of the present disclosure.

Species 1.5, Fig. 9, illustrates a schematic diagram of a fifth implementation of the low noise power conversion system shown in Figure 2 in accordance with various embodiments of the present disclosure.


Species 2 has the following embodiments:
Fig: 3, shows a block diagram of a second implementation of the low noise power conversion system.


Species 3 has the following embodiments:
Figs: 11-12, shows a block diagram of a low noise power conversion system including only a sourcing power converter.

Species 4 has the following embodiments:
Figs: 13-14, shows a block diagram of a low noise power conversion system including only a sinking power converter.
Species 5 has the following embodiments:
Figs: 15-17, shows a block diagram of another low noise power conversion system.


Species 6 has the following embodiments:
Figs: 18-19, shows a block diagram of another low noise power conversion system.


Species 7 has the following embodiments:
Figs: 20-21, shows a block diagram of another low noise power conversion system.


 Applicant is required to elect one species from species 1, species 2, species 3, species 4, species 5, species 6 or species 7 and only corresponding claim(s). If Applicant elects species 1, then only one species from 1.1, 1.2, 1.3, 1.4 or 1.5 must also be elected.


A telephone call was made to attorney Li Li on 08/01/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839